DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 3 (Figs. 3, 11-11J), Sub-Species A (Fig. 6), Sub-Species c (Fig. 7C), Sub-Species aa (Fig. 8A), claims 1, 2, 4-9 and 16-27  in the reply filed on September 26, 2022 is acknowledged.  Claims 3 and 10-15 have been cancelled by the Applicant.  Action on the merits is as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graf et al. (Graf) (US 2017/0200698 A1).

	In regards to claim 1, Graf (Figs. 3D, 6C and associated text and items) discloses an integrated chip (IC) (Figs. 3D, 6C), comprising: a substrate (items 301, 601); a first die (items 303, 603) disposed over the substrate (items 301, 601); a metal wire (items 313, 613) attached to a frontside of the first die (items 303, 603); and a first plurality of die stopper bumps (items 307, 607) disposed along a backside of the first die (items 303, 603), wherein the first plurality of die stopper bumps (items 307, 607) directly contacts the backside of the first die (items 303, 603).
	In regards to claim 4, Graf (Figs. 3D, 6C and associated text and items) discloses wherein each of the first plurality of die stopper bumps (items 307, 607) comprises a solder ball bump (paragraph 43).
	In regards to claim 6, Graf (Figs. 3D, 6C and associated text and items) discloses wherein the first plurality of die stopper bumps (items 307, 607) is separated into at least one group of die stopper bumps (items 307, 607), wherein each group of die stopper bumps (items 307, 607) comprises at least one row of die stopper bumps and at least one column of die stopper bumps.
	In regards to claim 8, Graf (Figs. 3D, 6C and associated text and items) discloses wherein the frontside of the first die (items 303, 603) is above the backside of the first die (items 303, 603), wherein the metal wire (items 313, 613) is attached to the substrate (items 301, 601), and wherein the first plurality of die stopper bumps (items 307, 607) directly contacts the substrate (items 301, 601).
	In regards to claim 9, Graf (Figs. 3D, 6C and associated text and items) discloses a second die (items 323, 623) disposed over the first die (items 303, 603); and a second plurality of die stopper bumps (items 307, 607) disposed between and directly contacting the first die (items 303, 603) and the second die (items 323, 623).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graf et al. (Graf) (US 2017/0200698 A1) in view of Lee (US 9,607,863 B1).
	In regards to claim 2, Graf does not specifically disclose a housing structure disposed over the first die and surrounding sidewalls of the first die; and a plurality of housing stopper bumps directly contacting and disposed between the housing structure and the substrate, wherein the plurality of housing stopper bumps contacts a bottom surface of the housing structure and is configured to control an angle of operation of the housing structure.
	In regards to claim 2, Lee (Fig. 2 and associated text) discloses a housing structure (item 150) disposed over the first die (item 110A) and surrounding sidewalls of the first die (item 110A); and a plurality of housing stopper bumps (item 217) directly contacting and disposed between the housing structure (item 150) and the substrate (item 120), wherein the plurality of housing stopper bumps (item 217) contacts a bottom surface of the housing structure (item 150) and is configured to control an angle of operation of the housing structure (item 150).
	In regards to claim 7, Lee (Fig. 2 and associated text) discloses an adhesive structure (item 130) that is a single body that surrounds an outer perimeter of the group of die stopper bumps (items 265 or 240, 263, which can be solder bumps/balls as well, items 263 plus 265) and that resides between die stopper bumps of the group of die stopper bumps (items 265 or 240, 263) to adhere the die stopper bumps (items 265 or 240, 263, which can be solder bumps/balls as well, items 263 plus 265) of the group of die stopper bumps (items 265 or 240, 263) to one another.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Graf with the teachings of Lee for the purpose of protection and mechanical bond.	
	In regards to claim 16, Lee (Fig. 2 and associated text) discloses all of limitations except a substrate including a plurality of metal pads on a top surface of the substrate; a housing structure disposed over the second side of the die and surrounding sidewalls of the die; a plurality of stopper bumps disposed between the first side of the die and a first metal pad of the plurality of metal pads; and a plurality of adhesive structures disposed on and surrounding each of the plurality of stopper bumps.
	In regards to claim 16, Lee (Fig. 2 and associated text) discloses a substrate (item 120 or portion of 120 between item 212) including a plurality of metal pads (item 298) on a top surface of the substrate (item 120 or portion of 120 between item 212); a housing structure (item 150) disposed over the second side of the die (item 110A) and surrounding sidewalls of the die (item 110A); a plurality of stopper bumps (items 265 or 240, 263, which can be solder bumps/balls as well, items 263 plus 265) disposed between the first side of the die (item 110A) and a first metal pad (item 298) of the plurality of metal pads (item 298); and a plurality of adhesive structures (item 130) disposed on and surrounding each of the plurality of stopper bumps (items 263, 265).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Graf with the teachings of Lee for the purpose of protection and mechanical bond.
	In regards to claim 17, Graf (Figs. 3D, 6C and associated text and items) as modified by Lee (Fig. 2 and associated text) discloses wherein the plurality of stopper bumps (items 307, 607, Graf, items 263, 265, Lee) is electrically conductive and electrically couples the substrate (items 301, 601, Graf, item 120 or portion of 120 between item 212, Lee) to the die (items 303, 603, Graf, item 110A, Lee).
	In regards to claim 18, Graf (Figs. 3D, 6C and associated text and items) as modified by, Lee (Fig. 2 and associated text) discloses a metal wire (items 313, 613) connecting the second side of the die (items 303, 603, Graf) to a first metal pad (item 298) of the plurality of metal pads (item 298, Lee).
	In regards to claim 19, Lee (Fig. 2 and associated text) discloses wherein each of the plurality of metal pads (item 298) are square-shaped as viewed from a top view.
	It would have been obvious to modify the invention to include square-shaped metal pads, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 20, Lee (Fig. 2 and associated text) discloses wherein the first metal pad (item 298) is continuous and directly contacts each of the plurality of stopper bumps (items 265, 263).
	In regards to claim 21, Graf (Figs. 3D, 6C and associated text and items) discloses all the limitations except epoxy glue enveloping the sidewalls of the first plurality of die stopper bump to bond to the backside of the first die to the substrate.
	Lee (Fig. 2 and associated text) discloses epoxy glue (item 130) enveloping the sidewalls of the first plurality of die stopper bump (items 240, 263, 265) to bond to the backside of the first die (item 110A) to the substrate (item 120 or portion of 120 between item 212).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graf et al. (Graf) (US 2017/0200698 A1) in view of Kang et al. (Kang)  (US 2004/0262774 A1).
	In regards to claim 5, Graf does not specifically disclose wherein each of the first plurality of die stopper bumps comprises a stud bump, wherein the stud bump comprises a lower portion and an upper portion, wherein the lower portion has a maximum width greater than that of the upper portion, and wherein the lower portion comprises sidewalls laterally offset from sidewalls of the upper portion.
	Kang (Figs. 8, 10 and associated text) discloses stud bumps (items 57, 75), wherein the stud bumps (items 57, 75) comprises a lower portion and an upper portion, wherein the lower portion has a maximum width greater than that of the upper portion, and wherein the lower portion comprises sidewalls laterally offset from sidewalls of the upper portion.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Graf with the teaching of Kang for the purpose of (package/chip) height (paragraph 42).

Allowable Subject Matter
Claims 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        November 4, 2022